Mr. Chief Justice Shepard
delivered the opinion of the Court:
The petition for certiorari in this case was filed for the purpose of bringing up for review the same proceedings and decision of the Postmaster General as in the preceding case of Degge v. Hitchcock, No. 2115 [ante, 218]. The petitioners allege themselves to be stockholders and directors in the several corporations that are petitioners in No. 2115.
It is unnecessary, in view of the disposition made of the appeal in No. 2115, to consider whether the stockholders of a corporation can have any recognition in a court of law of the right to complain of injury to the corporation. The same matters having been presented in the petition of the several corporations and their president and manager, Degge, and having been determined adversely to them, nothing remains but to affirm the judgment appealed from in this case, with costs. It is so ordered. Affirmed.